Rugg, C. J.
These are actions of tort, each to recover damages resulting from the obstruction of a natural watercourse whereby water came upon the plaintiff’s premises. The watercourse crossed the plaintiff’s land in a covered pipe which opened near tb land owned by the defendant. The defendant graded his land. There was evidence tending to show that during the performance of this work earth covered the mouth of the drain, causing damages to the plaintiffs. The only question presented is whether upon any view of the evidence the defendant could be held liable. There was evidence tending to show that the defendant made a contract with one McLane to “do all rough grading as directed,” and that McLane, although he let the grading to a subcontractor, caused the work to be done as the defendant directed, and that the level of the surface of the earth at the rear of the lot, near the opening of the watercourse, was raised about three feet and a half. At this place there was a slope and no retaining wall. The jury also might have found that while the defendant and McLane were *324upon the premises the latter pointed out to the defendant the opening of the pipe and said he had put some sticks and stones there. Whereupon the defendant told him to leave it as it was. It is not necessary to detail the evidence further. That which has been narrated, if believed by the jury, would justify a finding that the defendant retained an active directory control over the manner in which the grading and filling was done. If the watercourse was thereby obstructed to the damage of the plaintiffs the defendant might have been found responsible for it. Linnehan v. Rollins, 137 Mass. 123. Mahar v. Steuer, 170 Mass. 454.

Exceptions overruled.